Exhibit 10.34

LOGO [g43210image003.jpg]

August 7, 2006

Ms. Leigh Hennen

Dear Leigh:

I am pleased to offer you an opportunity to join Syniverse Technologies as its
new Chief Human Resources Officer effective August 15, 2006, reporting directly
to me. In this position you will receive an annual base salary of $185,000,
payable bi-weekly. In addition to your annual base salary, you will have an
opportunity to earn a cash bonus each year, commencing with calendar year 2006,
as determined by the Compensation Committee, with a target annual bonus equal to
fifty percent (50%) of your base salary based upon the achievement with respect
to any calendar year of performance objectives as approved by the Compensation
Committee, . Your bonus for performance in 2006 will be prorated based on the
number of months you are employed with Syniverse in 2006. Upon joining Syniverse
you will receive a check for $125,000 for relocation expenses, and a grant of
20,000 stock options annually for each of the next five years you are employed
with Syniverse for a total of 100,000 stock options. The initial 20,000 stock
options will be granted on your start date at the strike price at close of the
market on that date. On your start date you will also receive 25,000 shares of
restricted stock which vests in equal amounts (20%) annually over five years.
The stock options and restricted stock are subject to the terms and conditions
of the stock option agreement and restricted stock agreement you will be
required to sign

You and your eligible dependents will be eligible for participation in
Syniverse’s group health, dental and life insurance programs, voluntary life,
short and long term disability and 401K effective the first of the month after
the month of hire. As the Chief Human Resources Officer you will be eligible for
twenty days paid time off annually, prorated in 2006. You are also eligible for
all Company paid holidays.

All Syniverse employees are required to comply with the provisions of the
Immigration Reform and Control Act upon their date of hire. Additionally, all
Syniverse employees are required to complete a pre-employment drug screening.
Our Human Resources staff will make arrangements for this test directly with
you. Employment at Syniverse is at-will and either one of us could terminate
employment at any time with notice, again subject to the terms and conditions of
the Stock Option and Restricted Stock Agreements you will be asked to sign.

If your employment is terminated by Syniverse without cause you will receive the
continuation of your annual base salary, as severance, payable in accordance
with the Company’s general payroll practices (in effect from time to time) for a
period commencing on the date of termination and ending 12 (twelve) months from
the date of termination.

 

Syniverse Technologies | 8125 Highwoods Palm Way Tampa, FL USA 33647 |
www.syniverse.com

 



--------------------------------------------------------------------------------

LOGO [g43210image003.jpg]

Leigh, I am especially pleased to offer you this leadership position within
Syniverse. I look forward to your favorable reply or hearing from you with any
questions you may have concerning our offer or the assignment. Please feel free
to contact me.

Sincerely,

LOGO [g43210image002.jpg]

Tony G. Holcombe

Chief Executive Officer

TGH/RG/pt

Syniverse Technologies | 8125 Highwoods Palm Way Tampa, FL USA 33647 |
www.syniverse.com

 